DETAILED ACTION
Claims 1, 4-6, 8-13 and 15 are pending, claims 2, 3 and 7 have been cancelled. 
This action is in response to the amendment filed 4/26/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 4/26/2021, with respect to the rejection(s) of claim(s) 1, 4-6 and 8-12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dobies et al. and Ambrosina et al.
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the reference to Ambrosina being used in the current rejection.
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. 
Applicant’s argument relative to claim 13 are not persuasive in that there is no reasonable motivation to provide a blocking mechanism as taught by Berrocal, and that since Dobies is not considered in its entirety there is no reason to combine the references which would arrive at applicant’s invention. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Berrocal discloses ensure the electrical connections are properly positioned and properly mated during assembly of the device by preventing rotation to ensure proper electrical operation of the entire device (Berrocal, para.0033, “the keying feature of the receptacle 40, such as the flat surface 50, prevents the receptacle 40 from rotating in a bore” …).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Since applicant’s arguments are not persuasive, and applicant’s amendments necessitated the new grounds for rejection, the rejection has been made final.



Claim Objections
Claims 6 and 15 are objected to because of the following informalities:   
Claim 6 recites “the direction” and should be - -a direction- -, and “the attachment” should be - -an attachment - -,
claim 15 recites “the event” and should be - -an event - -. 
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a supply assembly for generating a supply voltage” in claim 13 and “a logic device for detecting and check” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1,4-6 and 8-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation “brought”. This creates an indefiniteness in the claims as to whether the claim is a method claim or an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. (MPEP 2173.05p, II).
 
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 4, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dobies et al. (US 20030116191) in view of Ambrosina et al. (US 20040187928).
Regarding claim 1, Dobies et al. disclose an assembly for a condensate draining device for draining off a compressed-gas condensate, the assembly comprising a collecting chamber (19) for receiving the compressed-gas condensate formed in a compressed-gas system, an electrically operated outlet valve (55,64,63, para.0027) for discharging the compressed-gas condensate from the collecting chamber, and an interface (the upper recessed surface of 16 holding the control 60 and valve 55,63) for attaching the assembly to an electronic module (60), wherein the interface has a contact assembly (64) for supplying the outlet valve with electricity from the electronic module, wherein the interface is “brought” into one of several possible and different configuration states (as shown in Figures 2 and 10),
Dobies et al. are silent to having that at least some of the possible and different configuration states of the several possible and different configuration states correspond to a respective electrical configuration state, and that the interface has a query contact for querying the electrical configuration state of the interface, wherein the electrical configuration state is provided by a data set that is read out digitally.
Ambrosina et al. disclose as best understood (see 112 rejection above), at least some of the possible and different configuration states of the several possible and different configuration states correspond to a respective electrical configuration state, and that the interface has a query contact (see Fig. 5, showing a connector with multiple in connections 1-15 of the user interface 22, para.0032, “15 pin D-connector”) for 

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the connector for the interface as taught by Ambrosina et al. into the device of Dobies et al. to have at least some of the possible and different configuration states of the several possible and different configuration states correspond to a respective mechanical electrical configuration state, and that the interface has a query contact for querying the electrical configuration state of the interface, wherein the electrical configuration state is provided by a data set that is read out digitally, in order to ensure a proper mating of electrical connections with the controller by using the connector of Ambrosina et al.
Regarding claim 4, Dobies et al. disclose each configuration state corresponds to a different surface profile of the interface in the attachment of the assembly to the electronic module (as shown in Figures 2 and 10).
Regarding claim 5, Dobies et al. disclose a respective configuration member (52,75) is disposed in several different arrangement variants at least some configuration positions, wherein each arrangement variant of the configuration member at the respective configuration position (the different positions for 52,57) corresponds to a different configuration variant (52 is different than 75 as shown in Figure 2) of the configuration position.



Regarding claim 9, Ambrosina et al. disclose the contact members are electrically conductive pins, that the contact positions have openings for optionally receiving the pins, and that the assembly has one pole for each contact position, which pole is disposed such that, when a pin is received by an opening of a contact position, the received pin is electrically connected to the pole of the contact position (the 15 pin D connector inherently has these pin connections as evidenced by US 6050849 to Chang, Fig. 1, item 40, col. 2,lns 54-61).

Regarding claim 10, Ambrosina et al. disclose the contact assembly has two pole contacts (pin contacts at 6, 7 see Fig. 5) for supplying the outlet valve with electricity, and that the outlet valve is configured for operation by an extra-low voltage and the pole contacts are configured for being connected to the extra-low voltage (+/- 15 VDC), wherein the extra-low voltage is at most 120 V.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dobies et al. (US 20030116191) in view of Ambrosina et al. (US 20040187928) and further in view of Feltgen (US 20140224339).
Regarding claim 11, Dobies and Ambrosina have disclosed all of the features of the claimed invention, including in Dobies a level sensor 52, although are silent to the assembly having a capacitive, sensor for detecting a filling level of the collecting chamber, and that the contact assembly has an electric sensor contact for operating the sensor, wherein the sensor is configured for operation with a ground potential and the sensor contact is configured for being connected to a ground potential.
Feltgen discloses the assembly has a capacitive, sensor (7,8, para.0031) for detecting a filling level of the collecting chamber, and that the contact assembly has an electric sensor contact (inherently since the 7,8 feeds back to 15 which monitors the entire system and actuates the valve 17, para.0034, the sensor has an electric sensor contact) for operating the sensor, wherein the sensor is configured for operation with a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a capacitive sensor having an electric contact sensor as taught by Feltgen into the combined device of Dobies and Ambrosina to have the assembly having a capacitive, sensor for detecting a filling level of the collecting chamber, and that the contact assembly has an electric sensor contact for operating the sensor, wherein the sensor is configured for operation with a ground potential and the sensor contact is configured for being connected to a ground potential, in order to provide an additional back-up sensor in the event of failure.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dobies et al.  ‘191 in view of Day et al. (US 4418720) and further in view of Berrocal et al. (US 20180316139).
Regarding claim 13, Dobies et al. disclose  a condensate draining device (5) for draining off a compressed- gas condensate, the condensate draining device comprising: an assembly including a collecting chamber (19) for receiving the compressed-gas condensate formed in a compressed-gas system, and further including an electrically operated outlet valve (55,64,63) for discharging the compressed-gas condensate from the collecting chamber;  an electronic module (60) including, a supply assembly for generating a supply voltage, and further including a module interface (the upper recessed surface of 16 holding the control 60 and valve 55,63)  for attaching the 
Firstly, Day et al. teach the electronic module further comprising a supply terminal (178) for connecting the supply assembly to an external voltage source (198), wherein the assembly further comprises an interface (52) for attaching the assembly to the electronic module, wherein the interface has a contact assembly (166) for supplying the outlet valve with electricity from the electronic module.
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ the supply terminal and contact device as taught by Day et al. into the device of Dobies et al. to have the electronic module further comprising a supply terminal for connecting the supply assembly to an external voltage source, wherein the assembly further comprises an interface for attaching the assembly to the electronic module, wherein the interface has a contact assembly for supplying the outlet valve with electricity from the electronic 
Dobies et al. and Day et al. are silent to having that the module interface is brought into one of several possible mechanical configurations, and that an attachment of the assembly to the electronic module is mechanically blocked in at least some mechanical configurations of the module interface and some of the possible configuration states of the interface, in some arrangement variants of the configuration members.
Secondly, Berrocal et al. teach the use of an attachment of the assembly of the electronic module is mechanically blocked (surface 50, Fig. 3, para.0032). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a flat surface as taught by Berrocal et al. into the combined device of Dobies et al. and Day et al. to the module interface is brought into one of several possible mechanical configurations, and that an attachment of the assembly to the electronic module is mechanically blocked in at least some mechanical configurations of the module interface and some of the possible configuration states of the interface, in some arrangement variants of the configuration members, in order to ensure the electrical connections are properly positioned and properly mated during assembly of the device by preventing rotation to ensure proper electrical operation of the entire device (Berrocal, para.0033, “the keying feature of the receptacle 40, such as the flat surface 50, prevents the receptacle 40 from rotating in a bore” …).
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 6, None of the prior art discloses or renders as obvious, “the respective configuration member is disposed, at the respective configuration position, in a first arrangement variant and a second arrangement variant, wherein the respective configuration member, in the first arrangement variant, is disposed offset relative to the second arrangement variant in the direction of the electronic module, in relation to the attachment of the assembly to the electronic module”.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, None of the prior art discloses or renders as obvious, “the electronic module has a logic device for detecting and checking a configuration state of the interface, which logic device is brought into one of several possible electrical configurations, and that the logic device, in the event of a lack of conformity between the configuration state of the interface and the electrical configuration of the logic device, carries out an error routine for shutting down the assembly, that the logic device has a non-volatile memory for storing the electrical configuration”.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753